IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                           DIVISION ONE
                          Respondent,
                                                           No. 78868-0-I
                 v.
                                                           UNPUBLISHED OPINION
 JEROMY KEITH LADWIG,

                          Appellant.


        DWYER, J. — Jeromy Ladwig was convicted of vehicular homicide after a

jury trial. On appeal, he avers that the State’s questioning of prospective jurors

during voir dire—specifically, whether any jurors had strong feelings about

methamphetamine use and whether a juror who knew Ladwig personally could

be unbiased—prejudiced the jury as a whole, resulting in an unfair trial.

Relatedly, he alleges that the questioning amounted to prosecutorial misconduct,

that the trial court erred by not granting his motion for a mistrial, and that

cumulative error deprived him of a fair trial. Ladwig makes further assignments

of error in a statement of additional grounds. Finding no error, we affirm.

                                                 I

        At about 4:00 a.m. on May 2, 2016, Nathan Dee was driving his pickup

truck to work at Naval Air Station Whidbey when he approached a gravel road




Citations and pin cites are based on the Westlaw online version of the cited material.
No. 78868-0-I/2


leading into Joseph Whidbey State Park. Dee was driving at or about the speed

limit of 40 miles per hour, had his headlights and fog lights on, and was on alert

for deer in the area. Suddenly, without warning, a bright light appeared to the left

of his vehicle, followed by a loud collision. The force of this collision caused

Dee’s truck to rotate, strike a power pole, and roll onto its side in a ditch.

       After climbing out of a window of his truck, Dee saw a Ford Mustang in a

nearby field and waved down a passing motorist for assistance. Approaching the

Mustang, he saw the defendant, Jeromy Ladwig, standing outside the vehicle’s

passenger door. A front seat passenger, Keesha Harden, was pinned inside and

covered in blood. A second passenger, Randon Koepke, had his legs pinned

behind the passenger seat while the rest of his body lay on the vehicle’s trunk.

Dee attempted to keep the three calm until first responders arrived.

       At 4:18, Sergeant Cedric Niiro of the Oak Harbor Police Department

arrived and observed that Ladwig’s speech was slurred and difficult to

understand. Officer Patrick Horn, also of the Oak Harbor Police Department,

arrived shortly thereafter and observed the same. Both observed that Harden

was unconscious and suffered from labored breathing and a significant head

injury. Ladwig, upon questioning, denied taking any drugs that could have

affected his driving.

       Firefighters soon arrived and extracted both Koepke and Harden from the

vehicle. After he had been removed and placed in an ambulance, Koepke

requested his backpack. Briefly checking the backpack for weapons, Deputy

Gene Martin of the Island County Sheriff’s Department observed what looked like




                                           2
No. 78868-0-I/3


a methamphetamine pipe and a baggie of methamphetamine. Meanwhile, all of

the officers who observed Dee saw no signs of impairment.

      Harden was transported to WhidbeyHealth Medical Center, where she

was found to be suffering from massive internal bleeding and a severe brain

injury. She was then airlifted to Harborview Medical Center in Seattle, where she

died in surgery. Ladwig was also transported to WhidbeyHealth Medical Center

and was noted as having suffered minor injuries. However, Ladwig exhibited

bizarre behavior that led an emergency room physician to order a drug screen.

This drug screen showed both methamphetamine and amphetamine in Ladwig’s

system.

      At 5:12 a.m., Trooper David Martin of the Washington State Patrol

contacted Ladwig at the hospital and immediately noticed Ladwig’s slow, slurred

speech—affected to the point that Martin could only understand every third or

fourth word that Ladwig uttered. He also noted that Ladwig could not correctly

state where the vehicular collision occurred. Martin was unable to conduct any

field sobriety tests of Ladwig due to Ladwig’s supine state. His questioning of

Ladwig led only to an admission that Ladwig had two inhalers and had taken

“hydrocoxine.” Believing Ladwig to be under the influence of drugs, Martin

obtained a search warrant for a blood draw. Subsequent testing revealed that

Ladwig’s blood contained 0.24 mg/L of methamphetamine and 0.06 mg/L of

amphetamine. Ladwig was charged with vehicular homicide.

      Ladwig pleaded not guilty to this charge. While Ladwig awaited trial, his

attorney and the State’s attorney both sought and received several continuances




                                        3
No. 78868-0-I/4


for various reasons, principal among those reasons being the need for both

parties to find expert witnesses. A total of 21 months passed between the day

Ladwig was charged and his trial. On April 20, 2017, Ladwig also made a motion

to substitute counsel, which was granted.

       Trial began on June 19, 2018. Shortly before commencing voir dire, the

trial court inquired as to any particular questions the prosecutor or defense

counsel wanted the court to ask of the potential jurors before the attorneys

commenced with their own questions. Defense counsel requested that the court

inquire of each potential juror, individually and outside the presence of the other

jurors, “about their feelings about those—those drugs [methamphetamine and

amphetamine] insofar as they impact on a case such as this.” The prosecutor

opined that such questioning “can be done in front of the entire panel. It would

save a lot of time and might get a good discussion going is my position.”

       Initially, the court indicated that it would ask the entire panel as to whether

any individuals had strong feelings about the use of methamphetamine or

amphetamine generally, and would then individually question those who raised

their hands. However, the court expressed concern that “it’s going to make this

too burdensome, in fact, it would be very long to be able to ask each one outside

the presence of the jurors.”

       Upon the court’s inquiry of the venire, 29 potential jurors raised their

hands to indicate their strong feeling regarding the use of the two drugs. The

court then indicated that it would not be questioning all 29 of these potential

jurors individually and instead would question them as a group.




                                          4
No. 78868-0-I/5


       When the court asked if any potential jurors had heard of the State v.

Ladwig case, potential juror 5 raised his hand. When asked to explain how he

knew about the case, without revealing any details, juror 5 stated, “Hmm. Social

media. I know the defendant. I also do Bible study in Island County Jail for

about the last 20 years. I’ve known Jeromy for like 15 years.” Juror 5 indicated

that he had not formed an opinion about the case, but stated that he knew

someone who had.

       When the court inquired as to whether anyone knew Ladwig, juror 5 raised

his hand. Asked about his relationship to Ladwig, juror 5 stated, “I would say that

we’re friends, but mostly our relationship takes place in the library at the Island

County Jail.” Juror 5 also indicated that he had strong feelings about the use of

methamphetamine or amphetamine after seeing methamphetamine addicts at

the county jail, and that his coworkers would suffer if he was not present at work.

When questioned later, juror 5 stated that he had seen Ladwig once or twice “out

on the street.”

       Ultimately, the court decided to question the 29 jurors who had expressed

concern about drug use as a subgroup, apart from the other potential jurors.

However, prior to the court beginning this process, Ladwig moved to dismiss the

entire jury panel. This request was based both on juror 5’s indication that he

knew Ladwig from jail and the number of jurors who asserted strong feelings

about the use of methamphetamine. The court, however, agreed with the State

that any prejudice resulting from these circumstances was curable with a proper

jury instruction.




                                          5
No. 78868-0-I/6


       The 29 potential jurors who expressed strong feelings about the use of

methamphetamine or amphetamine were questioned as a group by both parties,

and each juror who indicated that they could not be, or were uncertain as to

whether they could be, fair and impartial was excused for cause. Ladwig

objected when the State moved to dismiss juror 5 for cause. The court did not

excuse juror 5 for cause. The State later used one of its peremptory challenges

to dismiss juror 5. Ladwig did not exhaust his peremptory challenges.

       Ladwig testified in his own defense at trial. He stated that he was working

as a paid driver for Koepke on the morning of May 2, 2016, and had not

consumed any methamphetamine. He claimed that he turned onto the gravel

park road to return to Oak Harbor based on the request of a passenger, stopped

at a stop sign at the end of the gravel road, and looked both ways and signaled

before moving into the intersection where he was struck by Dee’s pickup. Later,

Ladwig stated that he was going less than 15 miles per hour at the time of the

collision, had not had time to accelerate on the gravel road, and was struck from

the rear. This testimony was contradicted by Ladwig’s own expert, who opined

that Ladwig was driving at least 29 miles per hour at the time of the collision and

did not stop at the stop sign.

       In addition, Ladwig’s testimony was also contradicted by the State’s

expert. Detective Kevin Nelson of the Washington State Patrol testified that,

based on data from the crash scene, Ladwig’s vehicle was traveling 36 miles per

hour at the time of impact. According to Nelson’s testimony, Ladwig’s vehicle

could not have reached this speed if Ladwig had stopped—or even if he had




                                         6
No. 78868-0-I/7


merely slowed his vehicle to five miles per hour—at the stop sign. He also

indicated that it would have been impossible for Ladwig’s vehicle to propel Dee’s

larger truck off of the road if it had been going at a slower speed.

       Ultimately, the jury found Ladwig guilty. Although he had been charged

with vehicular homicide under all three prongs of the vehicular homicide statute,

RCW 46.61.520, the jury convicted Ladwig on only two of the prongs, declining to

find that he operated a motor vehicle under the influence of drugs. The court

imposed upon Ladwig a standard range sentence of 144 months of confinement.

He appeals.

                                          II

       Ladwig first contends that the trial court abused its discretion when it

declined to conduct individual voir dire regarding jurors’ feelings about

methamphetamine use. This is so, Ladwig asserts, because without individual

voir dire, prospective jurors shared personal reasons for their feelings about

methamphetamine use with the jury pool as a whole, and hearing these

sentiments tended to bias the remaining members of the jury pool against

methamphetamine users. We disagree.

       The United States and Washington constitutions guarantee criminal

defendants the right to trial by an impartial jury. U.S. CONST. amend. VI, XIV;

W ASH. CONST. art. I, §§ 3, 22; State v. Davis, 141 Wn.2d 798, 824, 10 P.3d 977

(2000). Because of the nuances and subtleties presented by voir dire, the trial

judge is vested with considerable latitude in ruling on the limits and extent of voir

dire. Davis, 141 Wn.2d at 825-26; State v. Frederiksen, 40 Wn. App. 749, 753,




                                          7
No. 78868-0-I/8


700 P.2d 369 (1985). “[A]bsent an abuse of discretion and a showing that the

rights of an accused have been substantially prejudiced, a trial court’s ruling on

the scope and content of voir dire will not be disturbed on appeal. Davis, 141

Wn.2d at 826. Thus, to prevail on his contention, Ladwig must demonstrate that

(1) the trial court abused its discretion in conducting voir dire, and (2) his rights

were substantially prejudiced. Davis, 141 Wn.2d at 826. He does neither.

       Ladwig argues that, because some potential jurors expressed strong

feelings against drug use in the presence of the rest of the venire, the entire jury

pool was prejudiced and he was denied an impartial jury. However, his appellate

argument relies on snippets of individual utterances divorced from the greater

context of voir dire. For example, he quotes juror 2, a former employee of the

Department of Corrections, as saying that he had “seen a lot [of] people

incarcerated over many years and mess up their lives with methamphetamine.”

He does not quote the following exchange that occurred after juror 2 uttered that

thought:

       [PROSECUTOR]: So Juror No. 2.
       PROSPECTIVE JUROR 2: Yes, sir.
       [PROSECUTOR]: So I don’t remember if [defense counsel] asked
       you if you could be impartial, but—
       PROSPECTIVE JUROR 2: Actually, he never asked me if I could
       be impartial.
       [DEFENSE COUNSEL]: (Chuckling). We’re just learning.
       [PROSECUTOR]: Okay. Yeah. If I’m asking you that, what I’m
       really asking you is if you were a juror on this case you would sit in
       the jury box over there (indicating) and you would listen to people
       testify up here (indicating) at the—at the podium.
               You would have exhibits most likely to look at. And so that—
       that would be the evidence of the case.
               The judge would then give you Instructions, written
       Instructions. And that’s the law that would apply to the case. So




                                           8
No. 78868-0-I/9


       you would have to consider those Instructions and how the
       evidence and those two combine to come to a verdict on this case.
               So what these questions are getting at is: Based on your
       experiences—Everybody comes into Court with different
       experiences, different life history. And it’s okay to know different
       things than the other person next to you. And it’s okay to have all
       these different experiences.
               What we’re asking is: Can you put aside these experiences
       in order to be fair?
               Not to let—Some of you have some horrible experiences
       with meth. So there’s certainly going to be instances where that’s
       going to overwhelm your ability to rationally apply the law and the
       facts together, but . . .
               So what we’re asking is: Can you be rational? Can you put
       that aside and be fair or rational?
               Not have an overly emotional response and not going to
       hear it and decide one way or the other based on your emotions.
               That’s kind of where I’m getting at. So I’m going to go
       through a bunch of you. Hopefully that made sense.
               Now that I’ve said that, Juror No. 2, can you be fair and
       impartial?
       PROSPECTIVE JUROR 2: Well, after—Having worked in the
       Department of Corrections for 30 years, I don’t think you could be
       successful in that job without being fair and impartial.
       [PROSECUTOR]: Okay.
       PROSPECTIVE JUROR 2: You have to apply the laws and the
       rules evenly amongst everyone and you have to do it in a manner
       that’s fair to everybody.

       Ladwig is correct that many members of the venire initially expressed

strong negative attitudes about methamphetamine use. This is not atypical for

voir dire: the primary purpose of voir dire is to give litigants the opportunity to

explore potential juror attitudes. Lopez-Stayer v. Pitts, 122 Wn. App. 45, 51, 93

P.3d 904 (2004). The question for our review is not whether a potential juror

expressed strong feelings about a topic material to Ladwig’s case but, rather,

whether the court was able to seat an impartial jury. Here, after questioning the

group of jurors that expressed strong feelings about methamphetamine use,

every potential juror who either indicated that he or she could not be, or were not



                                           9
No. 78868-0-I/10


certain they could be, fair and impartial was stricken for cause. Only after these

jurors were dismissed was the jury reconstituted for further questioning.1

        The trial court was thorough in conducting voir dire and acted within its

discretion. Ladwig does not establish that the process resulted in bias among

the remaining jurors.

        Ladwig also fails to show prejudice. Davis, 141 Wn.2d at 826. Ladwig

was charged with vehicular homicide under all three means provided for that

crime in RCW 46.61.520. The jury found that he operated a motor vehicle in a

reckless manner and with a disregard for the safety of others, two of the means

set forth. But the jury did not find that he operated a motor vehicle while under

the influence of intoxicating liquor or any drug. It is logically inconsistent to

believe that the jury was biased against drug users as a result of the voir dire

process when it did not find that Ladwig had been driving under the influence.

        Furthermore, abundant evidence supported Ladwig’s conviction. Ladwig

testified that he made a U-turn after entering the park road and stopped at the

stop sign to look both ways. Ladwig’s own expert, Dave Wells, directly

contradicted Ladwig’s testimony, stating that there was nothing to indicate

Ladwig made a U-turn or that he stopped at the stop sign. Wells’s testimony was

consistent with Dee having had the right-of-way and traveling slower than the

posted speed limit. It was also consistent with Ladwig having accelerated for a

         1
           The State takes the position that, because Ladwig did not exercise all of his peremptory
challenges, he is barred from raising any issue regarding the jury’s composition. However,
Ladwig’s argument is that the entire venire, not just a potential juror, was biased against
methamphetamine users as a result of voir dire. The authorities cited by the State do not address
the circumstances presented here.



                                               10
No. 78868-0-I/11


distance of at least 70 feet before reaching the stop sign and passing it at 29

miles per hour. Wells also testified that visibility at the intersection was not an

issue and that Dee’s truck, with its headlights on, would have been visible to a

driver who had stopped at the stop sign. This testimony, from Ladwig’s own

expert, describes actions a jury could find constitutive of operating a motor

vehicle in a reckless manner and with a disregard for the safety of others.

       The jury was instructed:

               To operate a motor vehicle in a reckless manner means to
       drive in a rash or heedless manner, indifferent to the
       consequences.
               Disregard for the safety of others means an aggravated kind
       of negligence or carelessness, falling short of recklessness but
       constituting a more serious dereliction than ordinary negligence.
       Ordinary negligence is the failure to exercise ordinary care.
       Ordinary negligence is the doing of some act which a reasonably
       careful person would not do under the same or similar
       circumstances or the failure to do something which a reasonably
       careful person would have done under the same or similar
       circumstances. Ordinary negligence in operating a motor vehicle
       does not render a person guilty of vehicular homicide.

Jury Instruction 12.

       As the prosecutor stated in the State’s summation:

               [Defense counsel] doesn’t think that’s racing. Fine. Maybe it
       isn’t racing, but it sure as heck isn’t stopping at the stop sign. And
       it sure as heck isn’t looking to see if there’s cars coming.
               It sure as heck is driving in a rash and heedless manner with
       disregard for the consequences. The consequences of which there
       might be a truck coming along here . . . to a guy driving to work at
       the Navy base to go launch jets.

       Both Ladwig’s expert and the State’s expert testified that Ladwig

accelerated on the dirt road without stopping at the stop sign. Detective Nelson

testified that Ladwig’s vehicle was moving at 36 miles per hour at the time of the


                                          11
No. 78868-0-I/12


collision, and that attaining such a speed would have been impossible had

Ladwig stopped at the stop sign. Wells testified that Ladwig’s vehicle was

moving over 20 miles per hour when Ladwig passed the sign. The testimonial

evidence from both experts is consistent with Dee’s eyewitness testimony that

Ladwig’s vehicle appeared very suddenly before striking his own. In addition, if

Ladwig’s vehicle had come to a complete stop or even slowed down, it could not

have attained the momentum necessary to propel Dee’s larger truck off of the

road. Indeed, the testimony of the two experts supports the logical inference

that, had Ladwig come to a complete stop, Dee’s vehicle would have cleared the

intersection without having been contacted by Ladwig’s vehicle.

       Given the lesser standard for finding disregard for the safety of others as

opposed to recklessness, the evidence was more than sufficient to find Ladwig

guilty under both of these prongs. That the jury declined to find that Ladwig

operated his vehicle under the influence of a drug, when abundant circumstantial

evidence of his methamphetamine use existed, logically undercuts his claim of

prejudice resulting from voir dire.

                                         III

       Next, Ladwig avers that the trial court abused its discretion when it did not

declare a mistrial because of the challenged statements uttered by juror 5. His

contention is unfounded.

       When an appellant challenges the trial court’s denial of a mistrial motion

on the basis that such denial led to an unfair trial, we review the denial for abuse

of discretion. State v. Rodriguez, 146 Wn.2d 260, 269-72, 45 P.3d 541 (2002).


                                         12
No. 78868-0-I/13


The only appropriate circumstance for declaring a mistrial is when “the defendant

has been so prejudiced that nothing short of a new trial can [e]nsure that the

defendant will be tried fairly.” State v. Gamble, 168 Wn.2d 161, 177, 225 P.3d

973 (2010) (emphasis added). “A mistrial should be granted only when ‘nothing

the trial court could have said or done would have remedied the harm done to the

defendant.’” State v. Gilcrist, 91 Wn.2d 603, 612, 590 P.2d 809 (1979) (quoting

State v. Swenson, 62 Wn.2d 259, 276, 382 P.2d 614 (1963), overruled on other

grounds by State v. Land, 121 Wn.2d 494, 851 P.2d 678 (1993)). A trial court’s

denial of a mistrial motion “should be overturned only when there is a substantial

likelihood that the prejudice affected the verdict.” Gamble, 168 Wn.2d at 177.

       Here, the court was presented with a situation in which one juror, juror 5,

stated that he knew Ladwig from his volunteer work at the county jail and that he

and Ladwig were acquaintances. Based on these statements, and on the

statements of other jurors expressing unfavorable opinions regarding

methamphetamine use, Ladwig moved to strike the venire panel and declare a

mistrial. The court declined to declare a mistrial, stating:

              I do not agree that there’s no way to have a fair trial with this
       jury panel. The Jury Instructions or any limiting instruction can take
       care of the problems that you remark about.

       Ladwig requested no such limiting instruction, nor did he move to strike

juror 5 for cause. In fact, when the State moved to strike juror 5 for cause,

Ladwig objected, allowing juror 5 to remain in the venire until voir dire was

completed. Juror 5 was only dismissed upon the State’s, not Ladwig’s,

peremptory challenge.


                                         13
No. 78868-0-I/14


        Plainly, juror 5’s statements as to his familiarity with Ladwig did not tend to

cause prejudice so great as to warrant a mistrial. The statement that he knew

Ladwig from jail did not necessarily indicate that he knew Ladwig as an inmate of

the jail as opposed to an employee or volunteer. Similarly, his statements that he

knew methamphetamine addicts in the jail did not necessarily indicate that

Ladwig was a member of this group. The statement that he had also seen

Ladwig once or twice “out on the street” does not lead to the sole inference that

he saw Ladwig living on the street as opposed to walking or conversing with

others. Even if these statements did carry negative implications, they were not

so negative as to cause an “enduring and resulting prejudice that could not have

been neutralized by an admonition to the jury.” State v. Edvalds, 157 Wn. App.

517, 522, 237 P.3d 368 (2010). Any prejudice was entirely curable by a proper

jury instruction.2 The trial court did not err in denying Ladwig’s motion for a

mistrial.

                                               IV

        Ladwig next avers that the prosecutor’s questioning of juror 5, as to

whether his purported friendship with Ladwig might affect his impartiality,

constituted misconduct that deprived him of a fair trial. The record offers no

support for this bold claim.

        A defendant alleging prosecutorial misconduct bears the burden of proving

that the prosecutor’s conduct was both improper and prejudicial. State v. Emery,

        2
          Ladwig’s objection to juror 5’s dismissal further undercuts his argument that juror 5’s
statements tended to prejudice the jury. Such an objection would tend to indicate that Ladwig not
only believed juror 5’s statements were not prejudicial but, further, that he believed juror 5’s
presence on the panel to be of benefit to him.


                                               14
No. 78868-0-I/15


174 Wn.2d 741, 756, 278 P.3d 653 (2012). Once a defendant establishes that a

prosecutor’s statements were improper, the appellate court determines whether

the defendant is entitled to relief by applying one of two standards of review.

Emery, 174 Wn.2d at 760. The first standard, which applies if the defendant

timely objected at trial and the objection was overruled, requires that the

defendant show that the prosecutor’s misconduct led to prejudice that had a

substantial likelihood of affecting the jury’s verdict. Emery, 174 Wn.2d at 760.

       The second standard applies if the defendant did not object at trial. In that

event, the defendant is deemed to have waived the claim of error unless the

defendant can show that “(1) ‘no curative instruction would have obviated any

prejudicial effect on the jury’ and (2) the misconduct resulted in prejudice that

‘had a substantial likelihood of affecting the jury verdict.’” Emery, 174 Wn.2d at

761 (quoting State v. Thorgerson, 172 Wn.2d 438, 442, 258 P.3d 43 (2011)).

       Here, the first standard applies, as Ladwig objected to the prosecutor’s

questioning. However, Ladwig does not establish that the prosecutor’s

statements were improper. “Voir dire examination serves to protect the parties’

rights to a fair trial by exposing possible biases, both known and unknown, on the

part of potential jurors.” Kuhn v. Schnall, 155 Wn. App. 560, 574, 228 P.3d 828

(2010).

       By the time of the questioning at issue, the prosecutor had already moved

to excuse juror 5 for cause, but Ladwig objected, leaving juror 5 on the panel.

Accordingly, the State sought to question him further. Juror 5 claimed to be a

friend of Ladwig’s yet also indicated that he could be impartial. He also claimed


                                         15
No. 78868-0-I/16


that he had heard facts about the case outside of court prior to reporting for jury

service.

       The prosecutor thus asked juror 5 if he would have greater difficulty

convicting a friend as opposed to someone he did not know. When juror 5 stated

that he would not, the prosecutor asked whether juror 5 “hope[d] to ever have

any friendship with Mr. Ladwig in the future[.]” Juror 5 responded that any

friendship was limited to the library at the Island County Jail and that he

“encountered Jeromy a couple of times out on the street, but that’s about it.”

       Again, these questions were asked only after the State had already

unsuccessfully moved to dismiss juror 5 for cause over Ladwig’s objection.

Neither party had yet questioned whether juror 5 was capable of being impartial

even after he stated that he knew Ladwig. It was neither unreasonable nor

improper for the prosecutor to follow up as to a potential bias on the part of

juror 5.

       Ladwig also does not show any prejudice resulting from this incident. The

court indicated that a limiting instruction was an option if Ladwig felt that the jury

might be prejudiced by juror 5’s remarks. Ladwig did not request such an

instruction and juror 5 was later dismissed. In sum, no prosecutorial misconduct

took place that would entitle Ladwig to appellate relief.

                                           V

       Based on the assignments of error discussed above, Ladwig next argues

that he has a right to a new trial due to cumulative error. Cumulative error is

established when, taken alone, several trial court errors do not warrant reversal




                                          16
No. 78868-0-I/17


of a verdict but the combined effect of the errors denied the defendant a fair trial.

State v. Hodges, 118 Wn. App. 668, 673-74, 77 P.3d 375 (2003). It is the

defendant’s burden to prove an accumulation of error of sufficient magnitude to

necessitate retrial. In re Pers. Restraint of Lord, 123 Wn.2d 296, 332, 868 P.2d

835, 870 P.2d 964 (1994). Ladwig makes this assertion without support. He has

not established any prejudicial error, let alone the several errors necessary to

give rise to a ruling of cumulative error. His claim fails.

                                          VI

       Finally, Ladwig presents additional issues for our review in a statement of

additional grounds. He is entitled to appellate relief on none of them.

       First, Ladwig asserts a violation of his right to speedy trial. Both the

United States Constitution and the Washington Constitution provide a criminal

defendant with the right to a speedy public trial. U.S. CONST. amend. VI; W ASH.

CONST. art. I, § 22. Our state constitution “requires a method of analysis

substantially the same as the federal Sixth Amendment analysis and does not

afford a defendant greater speedy trial rights.” State v. Iniguez, 167 Wn.2d 273,

290, 217 P.3d 768 (2009). When a defendant asserts the denial of constitutional

speedy trial rights, our review is de novo. Iniguez, 167 Wn.2d at 280.

       The defendant’s constitutional rights to a speedy trial attach when a

charge is filed or an arrest is made, whichever occurs first. State v. Corrado, 94

Wn. App. 228, 232, 972 P.2d 515 (1999). Some pretrial delay is often “inevitable

and wholly justifiable,” Doggett v. United States, 505 U.S. 647, 656, 112 S. Ct.

2686, 120 L. Ed. 2d 520 (1992), and any “inquiry into a speedy trial claim




                                          17
No. 78868-0-I/18


necessitates a functional analysis of the right in the particular context of the

case.” Barker v. Wingo, 407 U.S. 514, 522, 92 S. Ct. 2182, 33 L. Ed. 2d 101

(1972). Accordingly, our Supreme Court has adopted “an ad hoc balancing test

that examines the conduct of both the State and the defendant to determine

whether speedy trial rights have been denied.” Iniguez, 167 Wn.2d at 283. As

first articulated by the United States Supreme Court in Barker, to be considered

are: (1) the length of pretrial delay, (2) the reason for the delay, (3) the

defendant’s assertion of his or her right, and (4) prejudice to the defendant. 407

U.S. at 530.

       Before trial, Ladwig moved to dismiss the case on the basis that his rights

to counsel of his choice, and to a speedy trial, were both violated. The court

postponed hearing the motion until after trial. After hearing argument, it denied

the motion, stating as to the speedy trial argument:

               As to the . . . constitutional right for a speedy trial, . . . I
       looked over all of the transcripts for the continuances. And all of
       them, with the exception of the one that was remarked by [the
       prosecutor], were agreed upon.
               Either agreed upon or—Well, they all were agreed upon. Or
       they were initiated by the Defendant or the Defendant’s attorney.
               And there are certainly, as [the State] points out, the—the
       Defendant and the Defendant’s attorney move as one. And in this
       case the Defendant is deemed to have waived his speedy trial
       rights.

       The court then discussed the reasons both parties sought continuances,

which pertained primarily to the complexity of the case and the need to arrange

for expert witnesses. In one instance, the court noted, a continuance was

requested because Ladwig’s attorney fell ill. The court then conducted the

following Barker analysis:



                                          18
No. 78868-0-I/19


               So let’s go back to the Barker factors. The reason for the
      delay, all of them are reasonable. All of them were things that
      happen in a case that you just can’t anticipate—can’t anticipate
      because they’re based on perhaps witness unavailability, the
      investigation of obtaining additional discovery, prepare for trial.
               Whenever I hear an attorney say I need—“I’m not prepared
      for trial,” I have to think he’s telling me he’s not prepared for trial.
      And that there’s a good reason for that. And, usually, you go ahead
      and tell me about a witness or—or some sort of delay.
               The 21 months over and over I was told or somebody was
      told in this case that this is a complex case and we need more time.
      And so there was continuances given.
               Not mostly—Not for the prosecution, but mostly for the
      defense because it was a complex case. And there were many
      factors that—and many experts that everybody had to contact
      and—and depose and look at.
               So the reasons were well-accepted reasons to continue a
      trial.
               The extent to which the Defendant asserted his speedy trial
      rights. Yes, there were a couple of times when you asserted in trial
      or in a hearing, excuse me, as far as we could tell was that the box
      had not been marked.
               But, again, those continuances had been agreed upon.
               But the assertion of the speedy trial rights has to be—It
      didn’t occur within that 10-days requirement.
               Okay. Then the last is the prejudice to the Defendant as a
      result of the delay. The only one that the Court can possibly say
      prejudiced the Defendant was the—his father had a stroke and
      wasn’t able to testify in this case. . . .
               [The court then noted that the upshot of Ladwig’s father’s
      testimony would have been contradicted by Ladwig’s expert
      witness.]
               So looking at all the Barker factors, I don’t see that his—his
      rights were prejudiced. . . .
               I’m going to deny the Motion to Dismiss for all those
      reasons, as well as the motion for—that I see here to dismiss
      because of—or at least give him another trial where he acts as his
      own attorney. I’m—I’m denying that.

      Thus, the trial court actually went further than simply stating Ladwig had

waived his speedy trial rights when his attorney requested a continuance. The

court analyzed Ladwig’s case pursuant to the Barker factors and found that no




                                        19
No. 78868-0-I/20


infringement of the right to a speedy trial took place. Nothing in Ladwig’s appeal

dissuades us from accepting the trial court’s conclusion.3

        Next, Ladwig argues that he was deprived of his right to counsel of his

choice. The trial court granted Ladwig’s motion for substitution of counsel when

Ladwig expressed dissatisfaction with the appointed public defender. When a

party receives the remedy he has requested, “[t]he law presumes that these

remedies are effective.” State v. Giles, 196 Wn. App. 745, 769, 385 P.3d 204

(2016). Ladwig makes no showing to the contrary.

        In arguing otherwise, Ladwig directs us to Faretta v. California, 422 U.S.

806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975). Therein, the United States

Supreme Court held that the state may not force a lawyer upon a defendant who

insists upon representing himself. Faretta, 422 U.S. at 807. However, here,

Ladwig requested a substitution of counsel. As the trial court stated, “The case

here is [Ladwig] never said ‘I want to represent myself.’ He said he wanted a

new attorney.” Thus, Faretta is of no help to Ladwig, and his argument is

meritless.

        Ladwig also claims that members of the public were excluded from his

trial, in contravention of his right to a public trial as set forth in article I, section 22

of the Washington Constitution and State v. Bone-Club, 128 Wn.2d 254, 906

P.2d 325 (1995). Because the record does not show that the courtroom was

ever actually closed to the public, we will not further analyze this claim.


        3
          Similarly, Ladwig does not show that his rights to a timely trial under CrR 3.3 were
violated. To the contrary, the trial court correctly calculated the time to trial periods applicable to
Ladwig’s case.


                                                 20
No. 78868-0-I/21


       Ladwig’s remaining claims, at least those pertinent to this appeal, assign

error to the weight given to certain evidence at trial and purported contradictions

in witness testimony. These issues were reserved to the trier of fact.

       Finally, Ladwig’s averments of other past wrongful convictions are outside

the scope of this appeal.

       Affirmed.




WE CONCUR:




                                        21